—Order, Supreme Court, New York County (Alfred Toker, J.), entered on or about November 14, 1991, which dismissed the petitioner’s CPLR article 78 petition to review a determination of the respondent Commissioner of the New York State Department of Social Services denying the petitioner’s application for medical assistance authorization, unanimously modified, on the law and the facts, to reinstate the petition against the respondents New York State Department of Social Services and its Commissioner, and otherwise affirmed, without costs.
The record establishes that the petitioner personally served the respondents Department of Social Services and its Commissioner in accordance with the order to show cause. Accordingly, it was error to dismiss the entire petition for failure to make proper service. However, the failure to serve the Attorney-General timely was jurisdictional, requiring dismissal of the petition as to him (see, Matter of Sorli v Coveney, 51 NY2d 713; Matter of Bruno v Ackerson, 39 NY2d 718). Concur— Rosenberger, J. P., Wallach, Asch and Rubin, JJ.